DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 09/15/2022.

By the amendment, claims 1, 8 and 15 are amended. Claims 1-21 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2022, 07/05/2022 and 04/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant (Remarks page 12) submitted replacement drawings overcome the drawing objections of the Non-Final Rejection of 03/16/2022.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant argues (Remarks pages 13-14), regarding the 35 USC 103 rejections of claims 1, 8 and 15 over Bockx in view of Conaway, that the claims as amended are not taught or suggested by Bocxk and Conaway.  While Applicant has not specifically pointed out how the language of the claims patentably distinguish them from Bockx and Conaway, nevertheless the newly added limitations requiring a series of selections for sign-in are not disclosed by Bockx and Conaway. Therefore, the rejections are withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Bockx and Conaway and in further view of Chakraborty’760 (US 2006/0167760).

Drawings
The replacement drawings of 09/15/2022 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-B, 5D, 9, 12A-C, 15A-B, 18B-D, 21A, 30, 32, 36C-E, 38, 40A-B, 43A-C, 47A-B, 49A-B, 51A-B, 51D, 55, 57E-I, 61A-61C, 63B, 65A-B). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bockx (US 2015/0206099 previously presented) in view of Conaway (US 2020/0277083 previously presented) and in further view of Chakraborty et al. (US 2006/0167760 published 07/27/2006 hereafter “Chakraborty’760”).

Regarding claim 1, Bockx discloses a method for performing at least one of loading a plurality of articles onto and into an object comprising a plurality of positions at which the plurality of articles can be loaded (Fig. 14-32, ¶101, ¶105-106: GUI for browsing a currently-selecting product and loading or implementing related products in context or in assembly with the currently selected product) via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access via an IETM viewer to technical documentation for an item (¶51: locate and browse product and product information maintained in linked documents, ¶55: different users of client systems with different level of access rights), the method comprising: 
providing a digital model of the object for display via the IETM viewer executing on a user computing entity being used by a user (Fig. 14, ¶102: currently selected product 1202 is displayed as p art of digital model screen, Fig. 16-17, ¶104-105: along with positions 1204 and 1214), the digital model comprising the plurality of positions as selectable (Fig. 14-17, ¶102-105: selectable positions of the digital model screen); 
receiving input of selection of one or more of the plurality of positions (¶105-106: selection of a selectable position), wherein the selection of the one or more of the plurality of positions is performed by the user via the IETM viewer (¶105-106); 
responsive to receiving the input of the selection of the one or more of the plurality of positions, for each selected position: 
providing a list of articles that can be loaded at the selected position to be displayed on the window in which each of the articles in the list of articles is selectable (Fig. 18-19, ¶105: related product accessories list which can each be loaded into the digital model screen such as in Fig. 22-23, ¶106); and 
receiving input of selection of one or more articles from the list of articles, wherein the selection of the one or more articles is performed by the user via the IETM viewer (¶106: selection of an associated product from the list); 
responsive to receiving the input of the selection of the one or more articles, recording the one or more articles for the selected position, wherein the one or more articles are found in the plurality of articles (Fig. 23, ¶106: view the currently selected product assembled with the related product).
While Bockx discloses generating a parts list based on the assembled products (¶110), Bockx fails to disclose:
receiving input of an indication to generate a digital workflow for at least one of loading the plurality of articles onto and into the object, the indication being provided by the user via the IETM viewer; and 
responsive to receiving the indication to generate the digital workflow: 
generating the digital workflow based on the one or more articles selected by the user from the list of articles displayed for each selected position; and 129AttyDktNo. 056262/551667 
LEGAL02/40081821 v4providing the digital workflow for display via the IETM viewer, wherein the digital workflow comprises a plurality of procedures to be performed to at least one of load the plurality of articles onto and into the object, and each of the plurality of procedures comprises a plurality of operations to be performed to at least one of load an article in the plurality of articles onto and into the object at one of the selected positions.  
CCCCCConaway discloses a method for generating and displaying tasks according to an assembly product system (¶3, ¶6, ¶36, ¶38), an analogous art to the instant invention and Bockx. In particular, Conaway discloses receiving input of an indication to generate a digital workflow for at least one of loading the plurality of articles onto and into the object (¶43: user input to system to display checklist system for assembly product of combined parts, ex. aircraft, ¶76: GUI for an emergency checklist such as something wrong with the assembly, that is, broadly, something is wrong with loading a plurality of articles and object into the assembly), the indication being provided by the user via the IETM viewer (¶39: user interaction with the system by touch or cursor control, ¶43: user input to system to display the checklist system); and 
responsive to receiving the indication to generate the digital workflow: 
generating the digital workflow based on the one or more articles selected by the user from the list of articles displayed for each selected position (¶43-44, Fig. 4-6, ¶76: generate checklist based on input in a selected position in Fig. 2-3); and 129AttyDktNo. 056262/551667 
LEGAL02/40081821 v4providing the digital workflow for display via the IETM viewer (Fig. 4-6), wherein the digital workflow comprises a plurality of procedures to be performed to at least one of load the plurality of articles onto and into the object (Fig. 4-6, ¶76-86: plurality of procedures and sub-procedures to complete the emergency), and each of the plurality of procedures comprises a plurality of operations to be performed to at least one of load an article in the plurality of articles onto and into the object at one of the selected positions (Fig. 4-6, ¶76-86: each procedure has sub-procedures).  
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Bockx and Conaway before them before the effective filing of the claimed invention to improve the loading of an article into an object using the digital model IETM viewer of Bockx with the digital workflow/checklist method of Conaway, yielding the predictable result of generating a digital workflow comprising a plurality of procedures to be performed to at least one of load the plurality of articles into the object.  One would have been motivated to make this improvement to provide understandable and user-friendly checklists to enhance user safety of a vehicle assemblage, especially in the case where conflicting parts of an assemblage may have issues or errors resulting in emergency or abnormal conditions, as suggested by Conaway (¶3, ¶36, ¶97).
Bockx further discloses providing a sign-in prompt for display via the IETM viewer being executed on a user computing device wherein (b) a sign-in mechanism authenticates and signs the user into the viewer based at least in part on a first user credential (¶73). However, neither Bockx or Conaway disclose wherein a user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of an object displayed for the selectable object field, wherein the sign-in mechanism further signs the user into the IETM based at least in further part on the dataset, the selection of the unit displayed, and the selection of the object displayed.
Chakraborty’760 discloses methods for interacting with a IETM (Fig. 14A-B, ¶82-86). Particularly, Chakraborty’760 discloses providing a sign-in window for display via the IETM viewer being executed on a user computer device (Fig. 14A) wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items (Fig. 14A, ¶82: user can choose the customer on behalf they want to use the system, ¶83: change customer option), (ii) input of a selection of a unit displayed for the selectable unit field (Fig. 14A, ¶83: after selection of customer, provide list of sites associated with the customer, selecting desired site), and (iii) input of a selection of an object displayed for the selectable object field (Fig. 14A, ¶83: selecting machine unit after selecting customer and site, ¶84), and (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a first user credential (Fig. 14A: OK/Cancel, ¶81-84:logging in), the dataset, the selection of the unit displayed, and the selection of the object displayed (¶83-84: logging in using the input of the customerID, unitID, user type, ¶86: responsive to the user logging into the system, presenting the UI screens for interaction).
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Bockx, Conaway and Chakraborty’760 before them before the effective filing date of the instant invention to combine the authenticating of a user of an IETM based at least in part on a user credential, a selected dataset, a selection of the unit displayed, and a selection of the object displayed, as taught by Chakraborty’760, with the sign-in mechanism that authenticates and signs the user into a IETM based at least in part on an input first user credential field of Bockx and Conaway. One would have been motivated to make this combination to provide personalized content to a user based on the needs of the user, as suggested by Chakraborty’760 (¶76, ¶80).
ThereThrefore it would have been obvious to one having ordinary skill int eha rt and the teachings of 
CCon			CConaRegarding claim 2, Bockx, Conaway and Chakraborty’760 disclose method of claim 1, and Conaway further discloses wherein the plurality of procedures of Bockx, Conaway and Chakraborty’760 are identified in the digital workflow in a sequence in which the plurality of procedures are to be performed to at least one of load the plurality of articles onto and into the object (Fig. 4-6, checklist sub-sections 1-3).  

Regarding claim 3, Bockx, Conaway and Chakraborty’760 disclose method of claim 2, and Conaway further discloses wherein each of the plurality of procedures of Bockx, Conaway and Chakraborty’760 is selectable (¶79) and the method further comprises: 
receiving input of a selection of a particular procedure in the plurality of procedures, wherein the selection of the particular procedure is performed by the user via the IETM viewer (¶79); and 
responsive to receiving the input of the selection of the particular procedure: 
determining whether the particular procedure in the plurality of procedures is a next procedure to be performed in the sequence (¶79-80); and 
responsive to the particular procedure being the next procedure to be performed in the sequence, providing the plurality of operations for the particular procedure for display via the IETM viewer (Fig. 5, ¶80-82).  

Regarding claim 4, Bockx, Conaway and Chakraborty’760 disclose method of claim 2, and Conaway further discloses wherein each of the plurality of procedures of Bockx, Conaway and Chakraborty’760 is selectable (¶79) and the method further comprises: 
receiving input of a selection of a particular procedure in the plurality of procedures, wherein the selection of the particular procedure is performed by the user via the IETM viewer (¶79); and 
responsive to receiving the input of the selection of the particular procedure, providing the plurality of operations for the particular procedure for display via the IETM viewer (Fig. 5, ¶80-82).  

Regarding claim 5, Bockx, Conaway and Chakraborty’760 disclose method of claim 4, and Conaway further discloses wherein each of the plurality of operations for the particular procedure of Bockx, Conaway and Chakraborty’760 is displayed with an acknowledgement mechanism that is selectable (¶60-61: user marks tasks complete displayed as indicator acknowledgement 235, Fig. 5) and the method further comprises: 
receiving input of an indication of completion of the particular procedure, wherein the indication of completion of the particular procedure is provided by the user via the IETM viewer (¶60-61, Fig. 5); and 
responsive to receiving the input of the indication of completion of the particular procedure: 
determining whether the acknowledgement mechanism has been selected by the user for each of the plurality of operations (¶60-61); and 
responsive to determining the acknowledgement mechanism has been selected by the user for each of the plurality of operations, causing the particular procedure to display as completed in the digital workflow (¶60-61, Fig. 5 235).  

Regarding claim 6, Bockx, Conaway and Chakraborty’760 disclose method of claim 5, and Conaway further discloses wherein causing the particular procedure to display as completed in the digital workflow of Bockx, Conaway and Chakraborty’760 comprises causing display of the particular procedure in the digital workflow along with an indicator identifying the particular procedure as completed (Fig. 5 235).  

Regarding claim 7, Bockx, Conaway and Chakraborty’760 disclose method of claim 5, and Conaway further discloses: 
receiving input of an indication of a completion of the plurality of procedures, wherein the indication of the completion of the plurality of procedures is provided by the user via the IETM viewer (¶60-61); and 
responsive to receiving the input of the indication of the completion of the plurality of procedures: 
recording one or more images of the object loaded with the plurality of articles at the selected positions (Fig. 6, ¶84-86); and 
recording a completion of the workflow in an electronic log (¶86).

Regarding claims 8-14, claims 8-14 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Regarding claim 15-21, claims 15-21 recite limitations similar to claim 1-7, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkata et al.
US 10484358 B2
Single sign-on user interface improvements
Johansson et al.
US 9225704 B1
Unified management of third-party accounts
Chen et al.
CN 108268635 A
Method for acquiring webpage data involving determining types of fields of the login form


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179